Exhibit 10.1

EXECUTION VERSION

TAX SHARING AND INDEMNITY AGREEMENT

BY AND BETWEEN

KRAFT FOODS INC.

AND

KRAFT FOODS GROUP, INC.

DATED AS OF SEPTEMBER 27, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2   

1.01 General

     2   

ARTICLE II ALLOCATION OF TAXES

     9   

2.01 General Allocation of Taxes

     9   

2.02 Income Tax Allocation for Year of Distribution

     10   

2.03 Allocation of Tax Attributes and Earnings and Profits

     11   

2.04 Matters Covered by the Employee Matters Agreement

     11   

ARTICLE III PREPARATION OF TAX RETURNS

     11   

3.01 U.S. Federal Income Tax Returns

     11   

3.02 State Income Tax Returns

     11   

3.03 Canadian Income Tax Returns

     11   

3.04 Non-Canadian Foreign Income Tax Returns

     12   

3.05 Non-Income Tax Returns

     12   

3.06 Tax Returns of GroceryCo Canada and SnackCo Canada

     12   

3.07 Special Rules Relating to the Preparation of Tax Returns

     12   

3.08 Right to Review Tax Returns

     13   

3.09 Appointment

     13   

ARTICLE IV CARRYBACKS REFUNDS AND TAX BENEFITS

     13   

4.01 Carrybacks

     13   

4.02 Refunds

     14   

4.03 Residual TSA Receivables, Specified TSA Receivables, and FIN 45 Receivables

     14   

4.04 Tax Benefits

     15   

4.05 Canadian Royalty Adjustments

     16   

ARTICLE V INDEMNIFICATION

     17   

5.01 General Indemnification

     17   

5.02 Indemnification for Non-Canadian Transaction Taxes

     17   

5.03 Indemnification for Canadian Transaction Taxes

     18   

5.04 Indemnification Payments

     18   

ARTICLE VI REPRESENTATIONS

     19   

6.01 SnackCo and GroceryCo Representations

     19   

ARTICLE VII COVENANTS

     19   

7.01 SnackCo and GroceryCo Covenants

     19   

7.02 Specific GroceryCo Covenants

     19   

7.03 Canadian Butterfly Transactions

     20   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE VIII TAX CONTESTS

     21   

8.01 Notice

     21   

8.02 Representation with Respect to Tax Contests

     21   

ARTICLE IX PAYMENTS

     23   

9.01 Method of Payment

     23   

9.02 Interest

     23   

9.03 Characterization of Payments

     23   

9.04 Tax Gross Up

     23   

9.05 Recoverable Taxes

     23   

ARTICLE X MISCELLANEOUS

     24   

10.01 Cooperation and Exchange of Information

     24   

10.02 Retention of Records

     25   

10.03 Dispute Resolution

     26   

10.04 Changes in Law

     26   

10.05 Confidentiality

     26   

10.06 Successors

     26   

10.07 Authorization, etc

     27   

10.08 Notices

     27   

10.09 Entire Agreement

     27   

10.10 Section Captions

     27   

10.11 Governing Law

     27   

10.12 Counterparts

     28   

10.13 References Include Group Members

     28   

10.14 Waivers and Amendments

     28   

10.15 Effective Date

     28   

10.16 Termination

     28   

 

ii



--------------------------------------------------------------------------------

TAX SHARING AND INDEMNITY AGREEMENT

THIS TAX SHARING AND INDEMNITY AGREEMENT (this “Agreement”) is between Kraft
Foods Inc., a Virginia corporation (“SnackCo”), and Kraft Foods Group, Inc., a
Virginia corporation (“GroceryCo”) (sometimes referred to herein individually as
“Party”, or together, as “Parties”).

W I T N E S S E T H:

WHEREAS, SnackCo is the common parent corporation of an affiliated group of
corporations (the “SnackCo Consolidated Return Group”) within the meaning of
Section 1504(a) of the Internal Revenue Code of 1986, as amended (the “Code”);

WHEREAS, GroceryCo is a member of the affiliated group of corporations with
respect to which SnackCo is the common parent corporation;

WHEREAS, SnackCo acting through itself, its Subsidiaries and other entities in
which it has a direct or indirect ownership interest, currently conducts the
GroceryCo Business and the SnackCo Business;

WHEREAS, the SnackCo Board of Directors has determined that it is appropriate,
desirable, and in the best interest of SnackCo and its shareholders to separate
SnackCo into two publicly traded companies: (i) GroceryCo, which following the
Distribution will own and conduct, directly and indirectly, the GroceryCo
Business; and (ii) SnackCo, which following the Distribution will own and
conduct, directly and indirectly, the SnackCo Business;

WHEREAS, as set forth in the Separation and Distribution Agreement by and
between SnackCo and GroceryCo (the “Distribution Agreement”) and subject to the
terms and conditions thereof, SnackCo will cause itself and each of its
Subsidiaries to undergo the Internal Reorganization;

WHEREAS, as set forth in the Distribution Agreement, and subject to the terms
and conditions thereof, SnackCo will distribute on a pro rata basis to the
holders of SnackCo common stock all of the outstanding shares of GroceryCo
common stock then owned by SnackCo (the “Distribution”);

WHEREAS, the Internal Reorganization and the Distribution are intended to
qualify as tax-free to SnackCo, its shareholders, and GroceryCo under
Sections 368 and 355 of the Code; and

WHEREAS, in contemplation of the Distribution, pursuant to which GroceryCo (and
each of its direct and indirect Subsidiaries) will cease to be a member of the
SnackCo Consolidated Return Group, the Parties hereto have determined to enter
into this Agreement, setting forth their agreement with respect to certain tax
matters.

NOW, THEREFORE in consideration of the premises and mutual covenants herein
contained, the Parties hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.01 General. For the purposes of this Agreement, the terms set forth below
shall have the following meanings.

“Asset” has the meaning set forth in the Distribution Agreement.

“Brands LLC” means Kraft Foods Global Brands LLC.

“Butterfly Completion Date” means the date on which the transactions comprising
step 61 and steps 68 through 84.1 of the Ruling issued by the CRA are completed.

“Butterfly Transactions” means each of the transactions comprising steps 60
through 63, steps 68 through 84.1, and steps 123 and 124 of the Ruling issued by
the CRA.

“Canadian Asset Transfer Agreement” means the asset transfer agreement by and
between SnackCo Canada and GroceryCo Canada.

“Canadian Income Tax” means any Income Tax imposed by Canada or any political
subdivision thereof.

“Canadian Royalty Adjustment” means any adjustment to a royalty paid by
GroceryCo Canada to Brands LLC with respect to any Pre-Distribution Period.

“Canadian Tax-Free Status” means the Canadian Income Tax position of the
applicable parties relating to the Butterfly Transactions that would arise on
the assumptions that (i) each of the rulings and opinions contained in any
Ruling issued by the CRA applied to determine such Income Tax position of the
applicable parties and (ii) the requisite conditions for such rulings and
opinions as set out in any Ruling request submitted to the CRA were satisfied.

“Canadian Transaction Tax Contest” means any Tax Contest that relates to
Canadian Transaction Taxes.

“Canadian Transaction Tax” means any Transaction Tax imposed by Canada or any
political subdivision thereof.

“Controlling Party” means, (i) with respect to any Tax Contest involving any Tax
other than a Transaction Tax, the Party (or any member of its Group) that has
the liability under Section 2.01 of this Agreement or under the Canadian Asset
Transfer Agreement for the Tax directly resulting from such Tax Contest and
(ii) with respect to any Tax Contest involving any Transaction Tax, the Party
that has the right to control such Tax Contest as provided in Section 8.02(b) or
(c) of this Agreement. For the avoidance of doubt, (a) SnackCo shall be the
Controlling Party with respect to any Tax Contest related to any U.S. Federal
Income Tax attributable to any Pre-Distribution Period the resolution of which
could result in any member of the GroceryCo Post-Distribution Group being liable
for a State Income Tax and (b) competent authority claims shall be addressed in
Section 10.01(d) of this Agreement.

 

2



--------------------------------------------------------------------------------

“CRA” means the Canada Revenue Agency.

“Danone Master Sale and Purchase Agreement” means the Master Sale and Purchase
Agreement dated as of October 29, 2007 by and between Groupe Danone S.A. and
Kraft Foods Global, Inc.

“Distribution Date” means the date on which the Distribution becomes effective.

“Dr Pepper Snapple Group Tax Sharing and Indemnification Agreement” means the
Tax Sharing and Indemnification Agreement dated as of May 1, 2008 by and between
Cadbury Schweppes plc and Dr Pepper Snapple Group, Inc.

“Effective Realization” (and the correlative terms “Effectively Realized” or
“Effectively Realizes”) means, with respect to a Tax Benefit, including from the
use of any Tax Attribute, the earliest to occur of (i) the receipt by SnackCo or
GroceryCo (or any other member of the SnackCo Post-Distribution Group or any
member of the GroceryCo Post-Distribution Group) of cash from a Taxing Authority
reflecting such Tax Benefit or (ii) the application of such Tax Benefit to
reduce any payments, including estimated Tax payments, with respect to (A) the
Tax liability on a Tax Return of any of such entities or of any consolidated
group of which any of such entities is a member or (B) any other outstanding Tax
liability of any of such entities or of any such consolidated group.

“Employee Matters Agreement” means the Employee Matters Agreement by and between
SnackCo and GroceryCo.

“Filing Party” means the Party (or member of its respective Group) that is
responsible for filing or furnishing a given Tax Return pursuant to Article III
of this Agreement.

“FIN 45 Indemnity Obligation” means any obligation or indemnity attributable to
or imposed with respect to any Tax under the Dr Pepper Snapple Group Tax Sharing
and Indemnification Agreement or the Danone Master Sale and Purchase Agreement.

“FIN 45 TSA Receivable” means any right to receive any amount attributable to or
with respect to any Tax under the Dr Pepper Snapple Group Tax Sharing and
Indemnification Agreement or the Danone Master Sale and Purchase Agreement.

“Final Determination” means (i) with respect to U.S. Federal Income Taxes, a
“determination” as defined in Section 1313(a) of the Code and, with respect to
Taxes other than U.S. Federal Income Taxes, any decision, judgment, decree or
other order by a court of competent jurisdiction that, under applicable law, is
not subject to further appeal, review or modification through proceedings or
otherwise; (ii) the execution of an IRS Form 870-AD or other closing agreement
or accepted offer in compromise under Sections 7121 or 7122 of the Code, or a
comparable agreement under the laws of a state, local, or foreign taxing
jurisdiction; (iii) the payment of Tax by any member of the SnackCo
Post-Distribution Group or the GroceryCo Post-Distribution Group with respect to
any item disallowed or adjusted by a Taxing Authority, provided that the
Controlling Party determines that no action should be taken to recoup such
payment; (iv) a final settlement resulting from a competent authority
determination; or (v) any other final disposition, by mutual agreement of the
Parties or by reason of the expiration of a statute of limitations or period for
the filing of claims for refunds, amended Tax Returns, or appeals from adverse
determinations.

 

3



--------------------------------------------------------------------------------

“Foreign Country” means (i) any country other than the United States, (ii) any
possession or territory of the United States, including but not limited to the
Commonwealth of Puerto Rico or (iii) any political subdivision of a country
identified in (i) above or any possession or territory of the United States
identified in (ii) above.

“GroceryCo Business” has the meaning set forth in the Distribution Agreement.

“GroceryCo Canada” means Kraft Canada Inc.

“GroceryCo Liability” means any Tax, Residual Indemnity Obligation, or Specified
Indemnity Obligation that GroceryCo or any member of the GroceryCo
Post-Distribution Group is liable for under Section 2.01 of this Agreement.

“GroceryCo Post-Distribution Group” means GroceryCo, all Persons that are
Subsidiaries of GroceryCo immediately after the Distribution, and Persons that
become Subsidiaries of GroceryCo thereafter; provided however,

(a) if any Person that is a member of the GroceryCo Post-Distribution Group at
any time after the Distribution subsequently becomes a Subsidiary of SnackCo,
such Person will not be treated as a member of the GroceryCo Post-Distribution
Group with respect to any Tax Year or portion thereof beginning after the date
such Subsidiary becomes a Subsidiary of SnackCo; and

(b) if any Person that is a member of the SnackCo Post-Distribution Group at any
time after the Distribution subsequently becomes a Subsidiary of GroceryCo, such
Subsidiary will only be treated as a member of the GroceryCo Post-Distribution
Group with respect to any Tax Year or portion thereof beginning after the date
such Subsidiary becomes a Subsidiary of GroceryCo.

“Group” means the SnackCo Post-Distribution Group or the GroceryCo
Post-Distribution Group, as the context requires.

“Income Tax” means all Taxes (i) based upon, measured by, or calculated with
respect to, net income, net profits or deemed net profits (including, without
limitation, any capital gains Tax, minimum Tax based upon, measured by, or
calculated with respect to, net income, net profits or deemed net profits, any
Tax on items of Tax preference and depreciation recapture or clawback, but not
including sales, use, real or personal property, gross or net receipts, gross
profits, transfer and similar Taxes), (ii) without limiting (i) hereof, imposed
by a Foreign Country that qualify under Section 903 of the Code or (iii) based
upon, measured by, or calculated with respect to multiple bases (including, but
not limited to, corporate franchise and occupation Taxes) if such Taxes may be
based upon, measured by, or calculated with respect to one or more bases
described in clause (i) above. Notwithstanding the above, the Taxes described in
clause (iii) shall be considered Income Taxes only to the extent that such Taxes
exceed the hypothetical amount of such Taxes that would have been imposed had
all of the bases described in clause (i) on which such Taxes are based,
measured, or calculated been equal to zero. For the avoidance of doubt, any
amount withheld with respect to any Income Tax of another Person shall not be
considered an Income Tax for purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

“Internal Reorganization” means all of the transactions, other than the
Distribution, described in the document entitled “Detailed Structure Charts”
delivered by SnackCo to GroceryCo.

“IRS” means the United States Internal Revenue Service.

“Liability” has the meaning set forth in the Distribution Agreement.

“Non-Canadian Foreign Income Tax” means any Income Tax, other than a Canadian
Income Tax, imposed by any Foreign Country.

“Non-Canadian Transaction Tax Contest” means any Tax Contest that relates to
Non-Canadian Transaction Taxes.

“Non-Canadian Transaction Tax” means any Transaction Tax, other than a Canadian
Transaction Tax.

“Non-Controlling Party” means, with respect to any Tax Contest, the Party (or
member of its Group) that is not the Controlling Party or a member of the same
Group as the Controlling Party.

“Non-Filing Party” means, with respect to any Tax Return, the Party (or member
of its Group) that is not the Filing Party or a member of the same Group as the
Filing Party.

“Non-Income Tax” means any Tax other than an Income Tax, including, for the
avoidance of doubt, any domestic or foreign national, federal, state,
provincial, territorial, possession, county, or local sales, use, value added,
privilege, transfer, documentary, stamp, duties, recording, goods and services,
harmonized sales, anti-dumping, countervail, land transfer, and similar Taxes
and fees (including any penalties, interest or additions thereto) whether or not
related to the Internal Reorganization or the Distribution, imposed upon any
Party hereto or any member of its Group.

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture, or other entity of
any kind.

“Post-Distribution Period” means any Tax Year (or portion thereof) beginning
after the Distribution Date.

“Pre-Distribution Period” means any Tax Year (or portion thereof) ending on or
before the Distribution Date.

“Recoverable Tax” means all sales, use, retail sales, excise, goods and
services, harmonized sales, value-added, transfer, recording, privilege,
documentary, registration, conveyance, real estate transfer, excise, license,
stamp, or similar Taxes that are recoverable by either Party (or any member of
its Group) under applicable law governing the payment of such

 

5



--------------------------------------------------------------------------------

Taxes, including, but not limited to, the Canadian Federal Foods and Services
Tax imposed pursuant to Part IX of the Excise Tax Act (Canada), the Harmonized
Sales Tax imposed pursuant to Part IX of the Excise Tax Act (Canada), and the
Quebec Sales Tax imposed pursuant to the Act respecting the Quebec sales tax
(Quebec), and other similar recoverable Taxes in other jurisdictions.

“Residual Indemnity Obligation” means any obligation or liability attributable
to or imposed with respect to any Tax under any tax sharing/allocation, purchase
and sale, or similar agreement (other than this Agreement) entered into on or
prior to the Distribution Date, other than any Specified Indemnity Obligation or
any FIN 45 Indemnity Obligation.

“Residual TSA Receivable” means the right to receive any amount attributable to
or with respect to any Tax under any tax sharing/allocation, purchase and sale,
or similar agreement (other than this Agreement) entered into on or prior to the
Distribution Date, other than any Specified TSA Receivable or any FIN 45 TSA
Receivable.

“Ruling” means (i) all private letter rulings issued by the IRS, (ii) all
advance income tax rulings and opinions issued by the CRA, or (iii) any other
ruling issued by a Taxing Authority, including without limitation Puerto Rico,
relating to the Butterfly Transactions, the Internal Reorganization and/or the
Distribution (whether granted prior to, on, or after the date hereof), requests
for such rulings, including all supplemental requests and information
submissions, and any exhibit to any of the foregoing.

“Ruling and Tax Opinion Documents” means (i) any Ruling and (ii) any Tax opinion
related to the Internal Reorganization and/or the Distribution delivered by
Sutherland Asbill & Brennan LLP and including all exhibits thereto, which
contain, inter alia, information and representations provided by SnackCo and
GroceryCo in connection with the Internal Reorganization and the Distribution.

“SnackCo Business” has the meaning set forth in the Distribution Agreement.

“SnackCo Canada” means Mondelez Canada Inc.

“SnackCo Liability” means any Tax, Residual Indemnity Obligation, Specified
Indemnity Obligation, or FIN 45 Indemnity Obligation that SnackCo or any member
of the SnackCo Post-Distribution Group is liable for under Section 2.01 of this
Agreement.

“SnackCo Post-Distribution Group” means SnackCo, all Persons that are
Subsidiaries of SnackCo immediately after the Distribution, and Persons that
become Subsidiaries of SnackCo thereafter; provided however,

(a) if any Person that is a member of the SnackCo Post-Distribution Group
becomes a Subsidiary of GroceryCo at any time after the Distribution, such
Person will not be treated as a member of the SnackCo Post-Distribution Group
with respect to any Tax Year or portion thereof beginning after the date such
Subsidiary becomes a Subsidiary of GroceryCo; and

 

6



--------------------------------------------------------------------------------

(b) if any such Person that is a member of the GroceryCo Post-Distribution Group
becomes a Subsidiary of SnackCo at any time after the Distribution, such
Subsidiary will only be treated as a member of the SnackCo Post-Distribution
Group with respect to any Tax Year or portion thereof beginning after the date
such Subsidiary becomes a Subsidiary of SnackCo.

“SnackCo Pre-Distribution Group” means SnackCo and all Persons that are or were
Subsidiaries of SnackCo at any time prior to the Distribution, including any
predecessors of SnackCo or of any such Person. For the avoidance of doubt, the
SnackCo Pre-Distribution Group includes GroceryCo.

“Specified Indemnity Obligation” means any obligation or indemnity attributable
to or imposed with respect to any Tax under any of the tax sharing/allocation,
purchase and sale, or similar agreements identified on Schedule 1.2(16) or
Schedule 1.2(25) of the Distribution Agreement.

“Specified TSA Receivable” means any right to receive any amount attributable to
or with respect to any Tax under any of the tax sharing/allocation, purchase and
sale, or similar agreements identified on Schedule 1.2(16) or Schedule 1.2(25)
of the Distribution Agreement.

“State Income Tax” means any Income Tax imposed by any state of the United
States (or the District of Columbia) or by any political subdivision of any such
state (or the District of Columbia).

“Subsidiary” means any corporation, partnership, or other legal entity (or any
successor thereto) directly or indirectly “controlled” by any other Person; for
purposes of this definition, “control” means the ownership of greater than or
equal to 50% of the ownership interests (by vote or value) of such corporation,
partnership, or other legal entity (or any successor thereto).

“Tax” or “Taxes” shall mean all domestic and foreign national, federal, state,
provincial, territorial, possession, county, local, or other taxes, levies, or
imposts, including any net income, alternative or add-on minimum tax, gross
income, gross receipts, sales, use, goods and services, harmonized sale, ad
valorem, value added, transfer, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, capital stock, occupation,
property, royalty, capital, workers’ compensation, employer health, pension
plan, anti-dumping, countervail, production, real property gains, social
security or disability, environmental or windfall profit tax, premium, custom
duty or other tax, governmental fee, or other like assessment or charge of any
kind whatsoever, together with any interest, penalty, addition to tax or
additional amount imposed by any Taxing Authority responsible for the imposition
of any such tax (United States or non-United States). For the avoidance of
doubt, Tax includes any interest, penalty, addition to tax or additional amount
imposed by any Taxing Authority only to the extent such item is actually paid to
or charged by the Taxing Authority, and does not include any hypothetical
amounts not actually paid to or charged by the Taxing Authority.

 

7



--------------------------------------------------------------------------------

“Tax Attribute” means any domestic or foreign national, federal, state,
provincial territorial, possession, county, or local net operating loss, net
capital loss, general business credit, foreign tax credit, charitable deduction,
or any other loss, credit, deduction, or Tax attribute that could reduce any Tax
(including, without limitation, deductions, credits, alternative minimum net
operating loss carryforwards related to alternative minimum taxes or additions
to the basis of property) or any foreign equivalent thereof whether computed on
a consolidated, combined or unitary basis.

“Tax Benefit” means an amount by which the Tax liability of a Group is reduced
(including by any item of loss or deduction, any reduction of income by virtue
of increased Tax basis, any entitlement to a refund or credit, or otherwise),
provided that any reference in this definition to Tax shall include, without
limitation, a reference to a recovery of statutory interest.

“Tax Contest” means any audit, review, examination, assessment, notice of
deficiency or any other administrative or judicial proceeding with the purpose
or effect of redetermining any Taxes (including any administrative or judicial
review of any claim for refund).

“Tax Detriment” means an amount by which the Tax liability of a Group is
increased (including by any item of income or gain, any increase in income by
virtue of decreased Tax basis, any decrease in entitlement to any Tax refund or
credit, or otherwise). For purposes of this definition, a Group’s Tax liability
shall not be considered to have been increased by the incurrence of any
Recoverable Tax unless it can demonstrate that it will not be able to recover
such Tax.

“Tax Return” or “Return” means any report of Taxes due, any claim for refund of
Taxes paid, any information return with respect to Taxes, or any other similar
report, statement, declaration or document required to be filed under the Code
or other law, including any attachments, exhibits or other materials submitted
with any of the foregoing, and including any amendments or supplements to any of
the foregoing.

“Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable law.

“Tax-Free Status” means (i) the transactions comprising the Internal
Reorganization and the Distribution qualifying for Tax-free treatment under
Sections 368, 355 or 351 of the Code, (ii) the Butterfly Transactions qualifying
for Canadian Tax-Free Status and (iii) the transactions comprising the Internal
Reorganization and the Distribution qualifying for Tax-free treatment under
comparable provisions of state, local, Puerto Rican and other foreign law.

“Taxing Authority” means any governmental authority (whether domestic or
foreign, and including, without limitation, any country, state, province,
territory, possession, county, municipality, or other political subdivision)
responsible for the imposition or collection of any Tax.

“Transaction Taxes” means (i) all Income Taxes of any member of the SnackCo
Post-Distribution Group or any member of the GroceryCo Post-Distribution Group
resulting from, or arising in connection with, the failure of the transactions
comprising the Internal Reorganization or the Distribution to have Tax-Free
Status and (ii) all Income Taxes of any third party for which any member of the
SnackCo Post-Distribution Group or any member of the GroceryCo Post-Distribution
Group is or becomes liable resulting from, or arising in connection with, the
failure of the transactions comprising the Internal Reorganization or the
Distribution to have Tax-Free Status.

 

8



--------------------------------------------------------------------------------

“United States” or “U.S.” means the United States of America.

“U.S. Federal Income Tax” means any Income Tax imposed by the United States.

“U.S. Federal Withholding Tax” means (i) any Tax imposed or required to be
withheld under Chapter 3 of the Code or (ii) any Tax imposed or required to be
withheld or deducted from wages under Chapters 21, 23 or 24 of the Code, both of
which shall be considered a Non-Income Tax for purposes of this Agreement.

ARTICLE II

ALLOCATION OF TAXES

2.01 General Allocation of Taxes.

(a) Income Tax Allocation to SnackCo. SnackCo shall be liable for (i) all U.S.
Federal Income Taxes attributable to any Pre-Distribution Period that are
imposed on any member of the SnackCo Pre-Distribution Group, including but not
limited to joint and several liability under Treasury Regulation
Section 1.1502-6, (ii) all Non-Canadian Foreign Income Taxes attributable to any
Pre-Distribution Period that are imposed on any member of the SnackCo
Pre-Distribution Group, (iii) all Income Taxes attributable to any
Post-Distribution Period that are imposed on any member of the SnackCo
Post-Distribution Group other than SnackCo Canada and (iv) any Residual
Indemnity Obligations that relate to U.S. Federal Income Taxes or Non-Canadian
Foreign Income Taxes.

(b) Income Tax Allocation to GroceryCo. GroceryCo shall be liable for (i) all
State Income Taxes attributable to any Pre-Distribution Period that are imposed
on any member of the SnackCo Pre-Distribution Group, including but not limited
to any joint and several liability as to any such State Income Taxes, (ii) all
Canadian Income Taxes attributable to any Pre-Distribution Period that are
imposed on any member of the SnackCo Pre-Distribution Group other than GroceryCo
Canada or SnackCo Canada, (iii) all Income Taxes attributable to any
Post-Distribution Period that are imposed on any member of the GroceryCo
Post-Distribution Group other than GroceryCo Canada and (iv) any Residual
Indemnity Obligations that relate to State Income Taxes or Canadian Income Taxes
(other than any Residual Indemnity Obligation of GroceryCo Canada).

(c) Non-Income Tax Allocation to SnackCo. SnackCo shall be liable for (i) all
U.S. Federal Withholding Taxes attributable to any Pre-Distribution Period with
respect to any member of the SnackCo Pre-Distribution Group, (ii) all other
Non-Income Taxes imposed on or otherwise due from any member of the SnackCo
Pre-Distribution Group other than SnackCo Canada or GroceryCo Canada or the
SnackCo Post-Distribution Group other than SnackCo Canada other than those
Non-Income Taxes for which GroceryCo is liable under Section 2.01(d) of this
Agreement and (iii) any Residual Indemnity Obligations that relate to U.S.
Federal Withholding Taxes or Non-Income Taxes other than those for which
GroceryCo is liable for under Section 2.01(d) of this Agreement (and excluding
any Residual Indemnity Obligation of SnackCo Canada).

 

9



--------------------------------------------------------------------------------

(d) Non-Income Tax Allocation to GroceryCo. GroceryCo shall be liable for
(i) all Non-Income Taxes imposed on or otherwise due from any member of the
GroceryCo Post-Distribution Group other than GroceryCo Canada (but not including
U.S. Federal Withholding Taxes attributable to any Pre-Distribution Period with
respect to any member of the SnackCo Pre-Distribution Group) and (ii) any
Residual Indemnity Obligations that relate to any Non-Income Tax imposed on any
member of the GroceryCo Post-Distribution Group other than GroceryCo Canada (but
not including U.S. Federal Withholding Taxes attributable to any
Pre-Distribution Period with respect to any member of the SnackCo
Pre-Distribution Group).

(e) Allocation of FIN 45 Indemnity Obligations. SnackCo shall be liable for all
FIN 45 Indemnity Obligations (other than any FIN 45 Indemnity Obligation of
SnackCo Canada).

(f) Allocation of Specified Indemnity Obligations. SnackCo shall be liable for
all Specified Indemnity Obligations (other than any Specified Indemnity
Obligation of SnackCo Canada) that are attributable to any tax
sharing/allocation, purchase and sale, or similar agreements allocated to it on
Schedule 1.2(25) of the Distribution Agreement. GroceryCo shall be liable for
all Specified Indemnity Obligations (other than any Specified Indemnity
Obligation of GroceryCo Canada) that are attributable to any tax
sharing/allocation, purchase and sale, or similar agreements allocated to it on
Schedule 1.2(16) of the Distribution Agreement.

(g) Allocation of Transaction Taxes. Notwithstanding any other subsection of
this Section 2.01, liability for Transaction Taxes shall be governed solely by
Sections 5.02 and 5.03 of this Agreement.

(h) Canadian Asset Transfer Agreement Override. GroceryCo Canada and SnackCo
Canada are entering into the Canadian Asset Transfer Agreement addressing the
parties’ respective rights and obligations with respect to certain of the
matters addressed in this Agreement. Notwithstanding any provision of this
Agreement, all Taxes imposed on GroceryCo Canada or SnackCo Canada shall be
allocated in accordance with the Canadian Asset Transfer Agreement. Nothing in
this Agreement shall effect, constitute or change the timing of (i) any
transfer, assignment, conveyance or other disposition of, or any amendment,
modification, supplement or other change of or to, any right, title, interest or
benefit in any Asset owned or held by GroceryCo Canada or SnackCo Canada or
(ii) any transfer, assumption, forgiveness or release of, or any amendment,
modification, supplement or other change of or to, any Liabilities of GroceryCo
Canada or SnackCo Canada. It is intended that the Canadian Asset Transfer
Agreement will be drafted in a manner to be consistent with and implement the
concepts that are described and implemented in this Agreement as they relate to
the Assets and Liabilities of GroceryCo Canada or SnackCo Canada that are
otherwise covered in this Agreement.

2.02 Income Tax Allocation for Year of Distribution. Items of income, gain,
loss, deduction, and credit shall be apportioned between Pre-Distribution
Periods and Post-Distribution Periods in accordance with the principles of
Treasury Regulation Section 1.1502-76(b) as reasonably interpreted and applied
by SnackCo. Unless agreed to by the Parties in

 

10



--------------------------------------------------------------------------------

writing, SnackCo shall not make an election under Treasury Regulation
Section 1.1502-76(b)(2)(ii) to use the ratable allocation method. If the Parties
agree to use the ratable allocation method, the members of the GroceryCo
Post-Distribution Group shall provide to SnackCo such statements as are required
under the regulations and other appropriate assistance.

2.03 Allocation of Tax Attributes and Earnings and Profits. SnackCo shall in
good faith advise GroceryCo in writing of the portion, if any, of any earnings
and profits, Tax Attribute, overall foreign loss, capitalized research and
development expenditures or other consolidated, combined or unitary attribute
which SnackCo determines shall be allocated or apportioned to the GroceryCo
Post-Distribution Group under applicable law as a result of the Internal
Reorganization or the Distribution. The Parties hereby agree that in the absence
of controlling legal authority or unless otherwise provided under this
Agreement, Tax Attributes shall be allocated to the legal entity that created
such Tax Attributes. Notwithstanding the foregoing, SnackCo shall allocate all
Oregon energy tax credits to GroceryCo. GroceryCo and all members of the
GroceryCo Post-Distribution Group shall prepare all Tax Returns in accordance
with such written notice. As soon as practicable after receipt of a written
request from GroceryCo, SnackCo shall use its best efforts to provide copies of
any studies, reports, and work papers supporting such allocations and
apportionments. In the event of a subsequent adjustment by a Taxing Authority to
such allocations and apportionments, SnackCo shall promptly notify GroceryCo in
writing of such adjustment.

2.04 Matters Covered by the Employee Matters Agreement. Notwithstanding any
other provision of this Agreement, any matter relating to Taxes (including, but
not limited to, any allocation of a Tax liability, the preparation of any Tax
Return, any withholding obligation, or any reporting obligation) covered by the
Employee Matters Agreement shall be governed by the Employee Matters Agreement.

ARTICLE III

PREPARATION OF TAX RETURNS

3.01 U.S. Federal Income Tax Returns. The Party that is liable for any U.S.
Federal Income Tax liability under Section 2.01 of this Agreement shall prepare
and file the Tax Return and any other Returns, documents, or statements required
to be filed with the IRS with respect to the determination of such U.S. Federal
Income Tax liability.

3.02 State Income Tax Returns. The Parties shall cooperate to determine which
Party (or member of their respective Groups) will be responsible for preparing
and filing each State Income Tax Return due with respect to the Tax Year in
which the Distribution occurs (including any short period beginning after the
Distribution) or any Tax Year ending prior to the Distribution and any other
Returns, documents, or statements required to be filed with the appropriate
Taxing Authority with respect to the determination of such State Income Tax
liability.

3.03 Canadian Income Tax Returns. The Party that is liable for any Canadian
Income Tax liability under Section 2.01 of this Agreement shall prepare and file
(or shall cause the appropriate member of its Group to prepare and file) such
Tax Return and any other Returns,

 

11



--------------------------------------------------------------------------------

documents, or statements required to be filed with the appropriate Taxing
Authorities with respect to the determination of such Canadian Income Tax
liability. For the avoidance of doubt, the preceding sentence shall not apply to
any Tax Return required by applicable law to be filed by GroceryCo Canada or
SnackCo Canada.

3.04 Non-Canadian Foreign Income Tax Returns. The Party that is liable for any
Non-Canadian Foreign Income Tax liability under Section 2.01 of this Agreement
shall prepare and file (or shall cause the appropriate member of its Group to
prepare and file) such Tax Return and any other Returns, documents, or
statements required to be filed with the appropriate Taxing Authority with
respect to the determination of such Non-Canadian Foreign Income Tax liability.

3.05 Non-Income Tax Returns. The Party that is liable for any Non-Income Tax
liability under Section 2.01 of this Agreement shall prepare and file (or shall
cause the appropriate member of its Group to prepare and file) such Tax Return
and any other Returns, documents, or statements required to be filed with the
appropriate Taxing Authorities or other Persons with respect to the
determination of such Non-Income Tax liability or otherwise. For the avoidance
of doubt, the preceding sentence shall not apply to any Tax Return required by
applicable law to be filed by GroceryCo Canada or SnackCo Canada.

3.06 Tax Returns of GroceryCo Canada and SnackCo Canada. Any Tax Return required
to be filed by GroceryCo Canada under applicable law shall be filed by GroceryCo
Canada. Any Tax Return required to be filed by SnackCo Canada under applicable
law shall be filed by SnackCo Canada.

3.07 Special Rules Relating to the Preparation of Tax Returns.

(a) Except as otherwise provided in this Agreement, in the case of any Tax
Return for or that includes a Pre-Distribution Period, the Filing Party pursuant
to this Article III shall prepare (or shall cause the appropriate member of it
Group to prepare) such Tax Return in accordance with past practices, accounting
methods, elections or conventions (“Past Practices”) used by the SnackCo
Pre-Distribution Group with respect to the Tax Return in question, and, to the
extent any items are not covered by Past Practices, in accordance with
reasonable Tax accounting practices. Notwithstanding the foregoing, for any Tax
Return described in the preceding sentence, the Filing Party (or the appropriate
member of its Group) shall not be required to follow Past Practices if (i) the
Non-Filing Party consents in writing to the proposed method of reporting (not to
be unreasonably withheld), (ii) the Filing Party (or the appropriate member of
its Group) receives a “should” level opinion from a nationally recognized law
firm that the proposed method of reporting is correct or (iii) there is no
substantial authority for the use of such Past Practices. In addition, unless
otherwise required by applicable law, in the preparation and filing of any Tax
Return for or that includes a Pre-Distribution Period, the Filing Party shall
not take (or shall cause the appropriate member of its Group not to take) any
position (or make any election) that is inconsistent with any position taken or
election made by SnackCo in connection with the preparation and filing of any
consolidated U.S. Federal Income Tax Return that includes any Pre-Distribution
Period. Notwithstanding the foregoing, with respect to the preparation of any
such Tax Return, the Filing Party shall not discriminate (or shall cause the
appropriate member of its Group not to discriminate) against any member of the
Non-Filing Party’s Group.

 

12



--------------------------------------------------------------------------------

(b) SnackCo and GroceryCo shall prepare (and shall cause the members of its
respective Group to prepare) all Tax Returns consistent with the Tax treatment
of the Internal Reorganization and the Distribution set forth in the Ruling and
Tax Opinion Documents.

3.08 Right to Review Tax Returns. In the event that (i) the Non-Filing Party (or
any member of its Group) is liable for some or all of the Taxes reported on a
Tax Return or (ii) the Non-Filing Party (with respect to a Tax Return) (or
member of its Group) must prepare another Tax Return consistent with the
treatment included in such Tax Return, no later than thirty days (or fifteen
days in the case of a State Income Tax Return) prior to the date on which any
other such Tax Return is required to be filed (taking into account any valid
extensions), the Filing Party shall provide such Tax Return for review and
comment by the Non-Filing Party, and the Filing Party shall consider any
comments in good faith. Notwithstanding the foregoing, the Party responsible for
filing any tax return described in (i) above shall not file such Return without
the consent of the Non-Filing Party (not to be unreasonably withheld or
delayed). For the avoidance of doubt, no State Income Tax Return that includes a
Pre-Distribution Period that any member of the SnackCo Post-Distribution Group
is responsible for filing under Section 3.02 of this Agreement shall be filed
without GroceryCo’s consent (not to be unreasonably withheld or delayed).

3.09 Appointment. Each member of the Non-Filing Party’s Group hereby irrevocably
appoints the Filing Party as its agent and attorney-in-fact to take any action
(including the execution of documents) the Filing Party may deem necessary or
appropriate to implement this Article III.

ARTICLE IV

CARRYBACKS REFUNDS AND TAX BENEFITS

4.01 Carrybacks.

(a) If any member of the Non-Filing Party’s Group generates a Tax Attribute
during a Post-Distribution Period that can be carried back to a Pre-Distribution
Period, then, upon the request of the Non-Filing Party, the Filing Party, at the
Non-Filing Party’s expense, shall file (or shall cause the appropriate member of
its Group to file) a claim for refund arising from such carryback and will pay
to the Non-Filing Party the actual Tax Benefit from the carryback within thirty
days of Effective Realization by any member of the Filing Party’s Group. Such
Tax Benefit shall be equal to the excess of (i) the amount of Tax that would
have been payable (or of the Tax refund actually receivable) by the Party (or
member of its Group) liable for the Tax reported on such Tax Return for such
period in the absence of such carryback, over (ii) the amount of Tax actually
payable for such period (or of the Tax refund that would have been receivable)
by the Party (or member of its Group) liable for the Tax reported on such Tax
Return. In the absence of controlling legal authority, if the SnackCo
Post-Distribution Group and the GroceryCo Post-Distribution Group can both
carryback Tax Attributes from the same Post-Distribution Period to a
Pre-Distribution Period and both Parties Tax Attributes cannot be fully
utilized, the Tax Attributes of both Groups shall be carried back
proportionately to the Tax Attributes each Party is seeking to utilize.

 

13



--------------------------------------------------------------------------------

(b) If, subsequent to the payment by the Filing Party to the Non-Filing Party of
any amount pursuant to (or in accordance with the principles of) Section 4.01(a)
of this Agreement, there shall be a Final Determination that results in a
disallowance or a reduction of the Tax Attributes of the Non-Filing Party’s
Group so carried back, the Non-Filing Party shall repay to the Filing Party,
within thirty days after such Final Determination, any amount that would not
have been payable to the Non-Filing Party pursuant to (or in accordance with the
principles of) Section 4.01(a) of this Agreement had the Tax Benefit been
determined in light of the Final Determination. In addition, the Non-Filing
Party shall hold each member of the Filing Party’s Group harmless from any
penalty or interest payable by any member of the Filing Party’s Group as a
result of any such Final Determination. Any such amount shall be paid by the
Non-Filing Party within thirty days of the payment by the Filing Party’s Group
of any such penalty or interest.

(c) For purposes of this Section 4.01, GroceryCo (or the applicable member of
the GroceryCo Post-Distribution Group) shall be considered the Filing Party for
all State Income Tax Returns for which it is liable for the Tax under
Section 2.01 of this Agreement.

4.02 Refunds.

(a) If a member of the SnackCo Post-Distribution Group Effectively Realizes a
refund, offset, or credit that relates to a Tax for which a member of the
GroceryCo Post-Distribution Group is liable under this Agreement, SnackCo shall
remit to GroceryCo within thirty days of Effective Realization the amount of
such refund, offset, or credit, together with any interest received thereon.

(b) If a member of the GroceryCo Post-Distribution Group Effectively Realizes a
refund, offset, or credit that relates to a Tax for which a member of the
SnackCo Post-Distribution Group is liable under this Agreement, GroceryCo shall
remit to SnackCo within thirty days of Effective Realization the amount of such
refund, offset, or credit, together with any interest received thereon.

4.03 Residual TSA Receivables, Specified TSA Receivables, and FIN 45
Receivables.

(a) If a member of the SnackCo Post-Distribution Group receives a cash payment
pursuant to a Residual TSA Receivable or a Specified TSA Receivable with respect
to a Tax for which a member of the GroceryCo Post-Distribution Group would be
liable under Section 2.01 of this Agreement, SnackCo shall remit to GroceryCo
within thirty days of receiving such cash payment the amount of such cash
payment.

(b) If a member of the GroceryCo Post-Distribution Group receives a cash payment
pursuant to a Residual TSA Receivable, a Specified TSA Receivable, or a FIN 45
Receivable with respect to a Tax for which a member of the SnackCo
Post-Distribution Group would be liable under Section 2.01 of this Agreement,
GroceryCo shall remit to SnackCo within thirty days of receiving such cash
payment the amount of such cash payment.

 

14



--------------------------------------------------------------------------------

4.04 Tax Benefits.

(a) If, as a result of an adjustment pursuant to a Final Determination to any
Tax for which a member of the SnackCo Post-Distribution Group is liable
hereunder, a member of the GroceryCo Post-Distribution Group realizes a Tax
Benefit that it would not have realized but for such adjustment (determined on a
with and without basis), GroceryCo shall pay to SnackCo the Tax Benefit from
such adjustment within thirty days of the later of the date on which (i) the
member of the GroceryCo Post-Distribution Group Effectively Realizes such Tax
Benefit or (ii) GroceryCo receives written notice and demand from SnackCo for
payment of the amount due, accompanied by evidence of such adjustment describing
in reasonable detail the particulars relating thereto. Provided, however, that
the amount GroceryCo shall pay to SnackCo under this Section 4.04(a) related to
any adjustment shall not exceed the lesser of (x) the Tax Benefit(s) Effectively
Realized (whether Effectively Realized with respect to the same taxable period
or one or more other taxable periods) by the member of the GroceryCo
Post-Distribution Group or (y) the Tax Detriment incurred by the member of the
SnackCo Post-Distribution Group. In the event that GroceryCo disagrees with any
such calculation described in this Section 4.04(a), GroceryCo shall notify
SnackCo in writing within thirty days of receiving the written calculations set
forth above in this Section 4.04(a). The Parties shall resolve any such
disagreement in accordance with Section 10.03 of this Agreement.

(b) If, as a result of an adjustment pursuant to a Final Determination to any
Tax for which a member of the GroceryCo Post-Distribution Group is liable
hereunder, a member of the SnackCo Post-Distribution Group realizes a Tax
Benefit that it would not have realized but for such adjustment (determined on a
with and without basis), SnackCo shall pay to GroceryCo the Tax Benefit from
such adjustment within thirty days of the later of the date on which (i) the
member of the SnackCo Post-Distribution Group Effectively Realizes such Tax
Benefit or (ii) SnackCo receives written notice and demand from GroceryCo for
payment of the amount due, accompanied by evidence of such adjustment describing
in reasonable detail the particulars relating thereto. Provided, however, the
amount SnackCo shall pay to GroceryCo under this Section 4.04(b) related to any
adjustment shall not exceed the lesser of (x) the Tax Benefit(s) Effectively
Realized (whether Effectively Realized with respect to the same taxable period
or one or more other taxable periods) by the member of the SnackCo
Post-Distribution Group or (y) the Tax Detriment incurred by the member of the
GroceryCo Post-Distribution Group. In the event that SnackCo disagrees with any
such calculation described in this Section 4.04(b), SnackCo shall notify
GroceryCo in writing within thirty days of receiving the written calculation set
forth above in this Section 4.04(b). The Parties shall resolve any such
disagreements in accordance with Section 10.03 of this Agreement.

(c) If, subsequent to a payment by SnackCo or GroceryCo, as appropriate, to the
other Party of an amount pursuant to (or in accordance with the principles of)
Sections 4.04(a) or 4.04(b) of this Agreement, there shall be a Final
Determination that results in a disallowance or a reduction of the Effectively
Realized Tax Benefit, the other Party shall repay to SnackCo or GroceryCo, as
appropriate, within thirty days after such Final Determination, any amount that
would not have been payable to the other Party pursuant to (or in accordance
with the principles of) Sections 4.04(a) or 4.04(b) of this Agreement had the
Tax Benefit been determined in light of the Final Determination. In addition,
that Party receiving a payment from the other Party pursuant to Sections 4.04(a)
or 4.04(b) of this Agreement shall hold each member

 

15



--------------------------------------------------------------------------------

of the other Party’s Group harmless from any penalty or interest payable by any
member of the other Party’s Group as a result of any such Final Determination.
Any such amount shall be paid by the other Party within thirty days of the
payment by the SnackCo Post-Distribution Group or the GroceryCo
Post-Distribution Group, as appropriate, of any such penalty or interest.

4.05 Canadian Royalty Adjustments.

(a) Obligation to Pay Tax Benefit.

(i) Notwithstanding any other provisions of this Article IV, if, pursuant to a
Final Determination, there is a Canadian Royalty Adjustment that results in a
reduction of a royalty payment deemed to be paid for Tax purposes by GroceryCo
Canada to Brands LLC and SnackCo (or any member of its Group) realizes a Tax
Benefit with respect to any Pre-Distribution Period that it would not have
realized but for the Canadian Royalty Adjustment, it shall pay the amount of the
Tax Benefit to GroceryCo within thirty days of Effective Realization of such Tax
Benefit.

(ii) Notwithstanding any other provisions of this Article IV, if, pursuant to a
Final Determination, there is a Canadian Royalty Adjustment that results in an
increase of a royalty payment deemed to be paid for Tax purposes by GroceryCo
Canada to Brands LLC and GroceryCo (or any member of its Group) realizes a Tax
Benefit with respect to any Pre-Distribution Period that it would not have
realized but for the Canadian Royalty Adjustment, it shall pay the amount of the
Tax Benefit to SnackCo within thirty days of Effective Realization of such Tax
Benefit.

(iii) For purposes of determining the Tax Benefits Effectively Realized by
either Party (or by any member of either Party’s Group) as a result of a
Canadian Royalty Adjustment, the effect of any foreign tax credits shall not be
taken into account.

(b) Cooperation. If a Canadian Royalty Adjustment is proposed, the Parties shall
cooperate in good faith and take all actions reasonably necessary to minimize
the aggregate Tax liability of the Parties and to obtain any Tax Benefits
resulting from such adjustment, including without limitation, filing one or more
claims for refund (or protective claims) or seeking competent authority relief.
In the event that the Parties seek competent authority relief, it is the
intention of the Parties that any result negotiated with the competent
authorities would produce the same aggregate Tax liability among the Parties as
would result if they remained members of the same affiliated group. Accordingly,
the Parties shall cooperate and act in good faith to negotiate such result and
shall take such actions as may be reasonably necessary to achieve such result.

(c) Special Issues Attributable to Reductions in Royalty Payments.

(i) In the event there is an agreement between the competent authorities
concerning a Canadian Royalty Adjustment that results in a reduction in a
royalty deemed to be paid by GroceryCo Canada to Brands LLC, the Parties
anticipate that it will be necessary for the excess royalty to be repaid to
GroceryCo Canada to avoid the characterization for tax purposes of such excess
royalty as a deemed dividend from GroceryCo Canada to Brands LLC. If GroceryCo
Canada and Brands LLC had remained members of the same affiliated group, the
Parties agree that Brands LLC or its successor would have repaid the excess
royalty to GroceryCo Canada in accordance with the procedures established in
Revenue Procedure 99-32 (or such other similar procedures as may be agreed by
the competent authorities).

 

16



--------------------------------------------------------------------------------

(ii) To achieve the same result that would occur if the Parties had remained
members of the same affiliated group, the Parties will seek to structure any
agreement with the competent authorities so that: (a) a payment will be made to
GroceryCo Canada to repay the excess royalty; (b) the payment described in
(a) will eliminate any deemed dividend attributable to the excess royalty in
both the United States and Canada; (c) the payment in (a) will not result in a
permanent transfer of cash from the SnackCo Post-Distribution Group to the
GroceryCo Post-Distribution Group; and (d) any mechanism put in place to avoid
the result described in (c) will not result in any member of the SnackCo
Post-Distribution Group recognizing income in the United States or Canada.

(iii) Consistent with the principles outlined in (ii) above, the Parties will
seek to negotiate the following arrangement with the competent authorities:
(a) GroceryCo, as the successor in interest for U.S. tax purposes to Kraft Foods
Global Brands, Inc. and as the obligor for such liability under the Assumption
and Payment Agreement by and between GroceryCo and Brands LLC, will repay or
cause to be repaid any excess royalty to GroceryCo Canada consistent with the
procedures set forth in Revenue Procedure 99-32 and (b) the payment described in
(a) will eliminate any deemed dividend attributable to the excess royalty in
both the United States and Canada.

ARTICLE V

INDEMNIFICATION

5.01 General Indemnification.

(a) SnackCo shall indemnify each member of the GroceryCo Post-Distribution Group
against and hold it harmless from (i) any SnackCo Liability and (ii) all
liabilities, costs, expenses (including, without limitation, reasonable expenses
of investigation and attorney’s fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any SnackCo Liability.

(b) GroceryCo shall indemnify each member of the SnackCo Post-Distribution Group
against and hold it harmless from (i) any GroceryCo Liability and (ii) all
liabilities, costs, expenses (including, without limitation, reasonable expenses
of investigation and attorney’s fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any GroceryCo Liability.

5.02 Indemnification for Non-Canadian Transaction Taxes.

(a) Notwithstanding any other provision of this Agreement to the contrary,
SnackCo shall indemnify and hold harmless each member of the GroceryCo
Post-Distribution Group from and against (i) any and all Non-Canadian
Transaction Taxes that are not the responsibility of GroceryCo pursuant to
Section 5.02(b) of this Agreement and (ii) all liabilities, costs, expenses
(including, without limitation, reasonable expenses of investigation and
attorney’s fees and expenses), losses, damages, assessments, settlements or
judgments arising out of or incident to the imposition, assessment or assertion
of any Tax described in this subsection.

 

17



--------------------------------------------------------------------------------

(b) Notwithstanding Section 5.02(a) of this Agreement, GroceryCo shall indemnify
and hold harmless each member of the SnackCo Post-Distribution Group from and
against (i) any and all Non-Canadian Transaction Taxes to the extent that such
Tax results from or is attributable to (1) any act or failure to act on the part
of GroceryCo (or any member of the GroceryCo Post-Distribution Group) following
the Distribution or (2) any breach by GroceryCo (or any other member of the
GroceryCo Post-Distribution Group) of any of the representations or covenants
set forth in Articles VI and VII of this Agreement or any representations or
covenants made by GroceryCo (or any member of the GroceryCo Post-Distribution
Group) in the Ruling and Tax Opinion Documents and (ii) all liabilities, costs,
expenses (including, without limitation, reasonable expenses of investigation
and attorney’s fees and expenses), losses, damages, assessments, settlements or
judgments arising out of or incident to the imposition, assessment or assertion
of any Tax described in this subsection.

5.03 Indemnification for Canadian Transaction Taxes.

(a) Notwithstanding any other provision of this Agreement to the contrary,
GroceryCo shall indemnify and hold harmless each member of the SnackCo
Post-Distribution Group from and against (i) any and all Canadian Transaction
Taxes that are not the responsibility of SnackCo pursuant to Section 5.03(b) of
this Agreement and (ii) all liabilities, costs, expenses (including, without
limitation, reasonable expenses of investigation and attorney’s fees and
expenses), losses, damages, assessments, settlements or judgments arising out of
or incident to the imposition, assessment or assertion of any Tax described in
this subsection.

(b) Notwithstanding Section 5.03(a) of this Agreement, SnackCo shall indemnify
and hold harmless each member of the GroceryCo Post-Distribution Group from and
against (i) any and all Canadian Transaction Taxes to the extent that such Tax
results from or is attributable to (1) any act or failure to act on the part of
SnackCo (or any member of the SnackCo Post-Distribution Group) following the
Distribution or (2) any breach by SnackCo (or any other member of the SnackCo
Post-Distribution Group) of any of the representations or covenants set forth in
Articles VI and VII of this Agreement or any representations or covenants made
by SnackCo (or any member of the SnackCo Post-Distribution Group) in the Ruling
and Tax Opinion Documents and (ii) all liabilities, costs, expenses (including,
without limitation, reasonable expenses of investigation and attorney’s fees and
expenses), losses, damages, assessments, settlements or judgments arising out of
or incident to the imposition, assessment or assertion of any Tax described in
this subsection.

5.04 Indemnification Payments. In the event that a Party is entitled to receive
indemnification under this Article V with respect to any Tax for which there has
been a Final Determination, such Party (“Indemnified Party”) shall send to the
other Party (“Indemnifying Party”) an invoice requesting payment accompanied by
a statement describing in reasonable detail the amount owed and the particulars
relating thereto. The Indemnifying Party shall pay to the Indemnified Party any
payment owed under this Article V within thirty days (or within another time
period mutually agreed to by the Parties) after the receipt of the invoice for
such payment.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS

6.01 SnackCo and GroceryCo Representations. SnackCo and GroceryCo each represent
that the information and representations furnished by SnackCo (or any member of
the SnackCo Post-Distribution Group) or GroceryCo (or any member of the
GroceryCo Post-Distribution Group), as the case may be, in any Ruling and Tax
Opinion Documents are accurate and complete as of the date hereof.

ARTICLE VII

COVENANTS

7.01 SnackCo and GroceryCo Covenants. SnackCo and GroceryCo each covenant (i) to
use its best efforts to verify that the foregoing representations made by it in
Article VI are accurate and complete as of the Distribution Date and (ii) that
if, after the date hereof, it obtains information indicating, or otherwise
becomes aware, that any such representations are or may be inaccurate or
incomplete, promptly to inform SnackCo or GroceryCo, as the case may be.

7.02 Specific GroceryCo Covenants. GroceryCo may not take, and shall cause each
member of the GroceryCo Post-Distribution Group not to take, any action
inconsistent with the representations in Section 6.01 of this Agreement and the
covenants in this Section 7.02 unless, prior to taking such action, GroceryCo
(i) provides notification, upon determining that it shall pursue such action, to
SnackCo of its plans with respect to such action, and promptly responds to any
inquiries made by SnackCo following such notification and (ii) obtains a Ruling
from the IRS or obtains an opinion of a nationally recognized law firm that
provides that such action will not cause the failure of Tax-Free Status.
Notwithstanding the foregoing, the receipt of a Ruling or of an opinion
described in clause (ii) above shall not relieve GroceryCo of any of its
liabilities or obligations under this Agreement, including, but not limited to,
any GroceryCo indemnity obligation arising under Section 5.02(b) of this
Agreement. GroceryCo covenants to SnackCo that:

(a) During the two-year period following the Distribution Date, GroceryCo shall
not (i) liquidate or (ii) merge or consolidate with any other Person in one or
more transactions pursuant to which the shareholders of the other Person(s) in
such transaction(s) hold directly or indirectly a forty-two percent or greater
interest (by vote or value) in the combined company.

(b) During the two-year period following the Distribution Date, GroceryCo and
any Subsidiary or group of Subsidiaries that acquire all or substantially all of
the GroceryCo’s assets shall not transfer all or substantially all of its assets
that constitute GroceryCo’s active trade or business used to satisfy
Section 355(b) of the Code to any entity not a member of the GroceryCo
Post-Distribution Group in any transaction.

 

19



--------------------------------------------------------------------------------

(c) During the two-year period following the Distribution Date, GroceryCo
directly or indirectly through one or more Subsidiaries shall continue the
active conduct of its trade or business used to satisfy Section 355(b) of the
Code.

(d) GroceryCo shall not redeem or repurchase GroceryCo stock in a manner
contrary to the requirements of Revenue Procedure 96-30 (or any Revenue
Procedure replacing or superseding Revenue Procedure 96-30) or in any other
manner contrary to the representations made in the Ruling and Tax Opinion
Documents.

(e) During the two-year period following the Distribution Date, GroceryCo shall
not issue, in one or more transactions, GroceryCo stock (or any instrument that
is convertible or exchangeable into such GroceryCo stock) that in the aggregate
represents more than a forty-two percent interest (by vote or value) of
GroceryCo.

(f) During the two-year period following the Distribution Date, GroceryCo shall
not enter into any negotiations, agreements, understandings, or arrangements
with respect to transactions or events (including, without limitation, stock
issuances, pursuant to the exercise of options or otherwise, option grants,
capital contributions or acquisitions or a series of such transactions or
events, but excluding the Distribution) that would be reasonably likely, alone
or in the aggregate, to cause the Distribution to be treated as part of a plan
(i) pursuant to which one or more Persons would acquire directly or indirectly
stock of GroceryCo representing a forty-two percent or greater interest (by vote
or value) or (ii) which would result in a transaction described in
Section 7.02(a) above.

(g) GroceryCo shall not otherwise take any action or fail to take any other
action, which action or failure to act would be reasonably likely to result in
the imposition of Non-Canadian Transaction Taxes.

(h) For purposes of paragraphs (a), (e), and (f) of this Section 7.02, whether a
forty-two percent or greater ownership change is or would be involved in one or
more transactions shall be determined under multiple methods that reflect the
differing number of GroceryCo shares outstanding at various times (e.g., on the
Distribution Date, immediately prior to each transaction, etc.) and the method
chosen shall be the one that results in the largest potential ownership change.

7.03 Canadian Butterfly Transactions.

(a) SnackCo and GroceryCo each covenant that it knows of no fact (other than the
facts disclosed in any Ruling request submitted to the CRA prior to the date
hereof) that may cause the Butterfly Transactions to fail to have Canadian
Tax-Free Status; and SnackCo covenants that it, and each member of the SnackCo
Post-Distribution Group, has no plan or intention to take any action
inconsistent with any request for a Ruling submitted to the CRA or the Canadian
Tax-Free Status or the covenants set forth in this Agreement.

(b) SnackCo will not take or fail to take, or permit any member of its Group to
take or fail to take, any action (which includes the undertaking of any
transaction) where that action or omission would (i) violate, be inconsistent
with or cause to be untrue any covenant, representation or statement made in any
Ruling request submitted to the CRA or (ii) prevent, or be reasonably likely to
prevent, or be inconsistent with, the Canadian Tax-Free Status.

 

20



--------------------------------------------------------------------------------

(c) If SnackCo (or any member of the SnackCo Post-Distribution Group) intends
during the two-year period following the Distribution to undertake any
transaction that would be reasonably likely to cause the Butterfly Transactions
to fail to qualify for Canadian Tax-Free Status, it shall not undertake such
transaction without first obtaining a supplementary Ruling or opinion of a
nationally recognized law firm that provides that such transaction will not
cause the Butterfly Transactions to fail to qualify for Canadian Tax-Free
Status. Notwithstanding the foregoing, the receipt of any Ruling or opinion of a
nationally recognized law firm shall not relieve SnackCo of any of its indemnity
obligations arising under Article V of this Agreement.

ARTICLE VIII

TAX CONTESTS

8.01 Notice. Each Party shall provide (and shall cause the members of its Group
to provide) prompt notice to the other Party of any written communication from a
Taxing Authority regarding any pending or threatened Tax audit, assessment or
proceeding, or other Tax Contest of which it becomes aware (i) related to any
Tax for which it or any member of its Group is indemnified by the other Party
under this Agreement, (ii) the resolution of which has the potential to affect
the Tax liability of the other Party or any member of its Group under this
Agreement or (iii) related to any Residual Indemnity Obligation, Specified
Indemnity Obligation, or FIN 45 Indemnity Obligation for which the other Party
or any member of such Party’s Group would be liable under this Agreement. Such
notice shall attach copies of the pertinent portion of any written communication
from a Taxing Authority and contain factual information (to the extent known)
describing any asserted Tax liability in reasonable detail and shall be
accompanied by copies of any notice and other documents received from any Taxing
Authority in respect of any such matters.

8.02 Representation with Respect to Tax Contests.

(a) General. The Controlling Party with respect to any Tax Contest shall have
the right to control such Tax Contest, including the right to (i) contest,
compromise, or settle any adjustment or deficiency proposed, asserted or
assessed as a result of any audit with respect to such Tax; (ii) file,
prosecute, compromise or settle any claim for refund with respect to such Tax;
and (iii) determine whether any refunds with respect to such Tax shall be paid
by way of refund or credited against any liability for any other Tax; provided,
however, that, in settling any Tax Contest related to U.S. Federal Income Taxes
the compromise or resolution of which could result in GroceryCo (or any member
of the GroceryCo Post-Distribution Group) having an increased liability for
State Income Taxes (a “Specified U.S. Income Tax Contest”), SnackCo shall
reasonably attempt to compromise or settle such Specified U.S. Income Tax
Contest in a manner that would minimize any resulting GroceryCo liability (or
the liability of any member of the GroceryCo Post-Distribution Group) for State
Income Taxes, unless doing so would have a material adverse effect on SnackCo.

 

21



--------------------------------------------------------------------------------

(b) Non-Canadian Transaction Tax Contests. Notwithstanding Section 8.02(a) of
this Agreement, SnackCo shall have sole control over any Non-Canadian
Transaction Tax Contest, unless GroceryCo acknowledges in writing that it has
sole liability under Section 5.02(b) of this Agreement for any Non-Canadian
Transaction Taxes that may arise in such Non-Canadian Transaction Tax Contest,
in which case GroceryCo shall have sole control over such Non-Canadian
Transaction Tax Contest.

(c) Canadian Transaction Tax Contests. Notwithstanding Section 8.02(a) of this
Agreement, GroceryCo shall have sole control over any Canadian Transaction Tax
Contest, unless SnackCo acknowledges in writing that it has sole liability under
Section 5.03(b) of this Agreement for any Canadian Transaction Taxes that may
arise in such Canadian Transaction Tax Contest, in which case SnackCo shall have
sole control over such Canadian Transaction Tax Contest.

(d) Information. The Controlling Party shall keep the Non-Controlling Party
timely informed with respect to any material information (including, but not
limited to, any decision to commence litigation) relating to (i) any Tax Contest
that has the potential to affect the Tax liability of the Non-Controlling Party
(or any member of its Group) or (ii) any Tax Contest related to any Transaction
Taxes.

(e) Participation Rights. The Non-Controlling Party shall have the right, at its
own expense, to participate in (including the opportunity to review and provide
reasonable comments on the Controlling Party’s communications with a Taxing
Authority or any court of law) and advise on (including any strategy for
settlement) any Tax Contest that (i) has the potential to affect the Tax
liability of the Non-Controlling Party if (1) such Tax Contest is in litigation
or (2) such Tax Contest involves an issue with respect to which the IRS has
asserted an adjustment in taxable income of at least $100,000,000 in a revenue
agent’s report or (ii) relates to Canadian Transaction Taxes if (1) such Tax
Contest is in litigation or (2) such Tax Contest involves an issue with respect
to which the CRA has asserted an adjustment in taxable income of at least
$100,000,000 in a 30-day proposal letter. For the avoidance of doubt, the
Controlling Party shall continue to have all rights and authority to control the
Tax Contest as set forth in Sections 8.02(a), (b), or (c) of this Agreement
regardless of whether the Non-Controlling Party has exercised its participation
rights under this Section 8.02(e).

(f) Failure to Notify. The failure of one Party (or any member of its Group) to
timely forward notification in accordance with Section 8.01 of this Agreement
shall not relieve the other Party of any obligation to pay such Tax or
adjustment or indemnify the first Party, except to the extent the other Party
(or any member of its Group) was actually materially prejudiced by such failure,
and in no event shall such failure relieve the other Party from any other
liability or obligation which it may have to the first Party.

(g) Costs. The Controlling Party shall be liable for all costs incurred in
connection with a Tax Contest (including any Tax Contest related to any
Transaction Taxes), including (i) the payment of any Tax in the event the
Controlling Party seeks to litigate any Tax refund in a refund forum, (ii) the
posting of any bond or making of any deposit required in connection with such
Tax Contest or (iii) the payment of any other amount required to be paid under
applicable law with respect to any assessment of Tax whether or not such
assessment is subject to further dispute or challenge.

 

22



--------------------------------------------------------------------------------

ARTICLE IX

PAYMENTS

9.01 Method of Payment. All payments required by this Agreement shall be made by
(i) wire transfer to the appropriate bank account as may from time to time be
designated by the Parties for such purpose, or (ii) any other method agreed to
by the Parties. All payments due under this Agreement shall be deemed to be paid
when available funds are actually received by the payee.

9.02 Interest. Any payment required to be made by this Agreement that is not
made on or before the date required hereunder shall accrue interest at a rate
equal to the rate of interest from time to time announced publicly by The Wall
Street Journal as its prime rate, calculated on the basis of a year of 365 days
and the number of days elapsed.

9.03 Characterization of Payments. For all Tax purposes, except as otherwise
required pursuant to a Final Determination or other applicable law, the Parties
hereto agree to treat, and to cause their respective affiliates to treat, any
payment required by this Agreement (to the extent not otherwise treated as a
payment in respect of an existing intercompany account) either as a contribution
by SnackCo to GroceryCo or as a distribution by GroceryCo to SnackCo, as the
case may be, occurring immediately prior to the Distribution.

9.04 Tax Gross Up. In the event that a Party (or member of its Group) receives
any indemnity payment under Article V of this Agreement and suffers a Tax
Detriment attributable to the receipt of such payment, the amount of such
payment shall be increased to place the Party (or member of its Group) receiving
the payment in the same after-Tax position it would have enjoyed if there was no
Tax Detriment associated with such payment. For the avoidance of doubt, no other
payments under this Agreement shall be grossed up, including but not limited to
payments made pursuant to Article IV of this Agreement.

9.05 Recoverable Taxes. If a Party (or member of its Group) receives any
indemnity or reimbursement payment under this Agreement attributable to a
Recoverable Tax that was considered non-recoverable and such Recoverable Tax is
later recovered, such Party (or member of its Group) will return the portion of
the payment it received attributable to the recovered portion of such
Recoverable Tax (determined on a first in, first out basis) to the other Party
within thirty days of the date such recovery is Effectively Realized.

 

23



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Cooperation and Exchange of Information.

(a) SnackCo and GroceryCo shall each cooperate fully (and shall cause each
member of its respective Group to cooperate fully) with all reasonable requests
from the other Party in connection with (1) the preparation and filing of Tax
Returns and claims for refund, (2) Tax Contests, (3) the application of
Article IV of this Agreement, and (4) all other matters or issues covered by
this Agreement (including, without limitation, cooperating in meeting those
deadlines reasonably established and determined by the Filing Party or
Controlling Party, as the case may be, to facilitate the timely filing of any
Tax Return or any filing related to a Tax Contest). Such cooperation shall
include, without limitation:

(i) retaining until the expiration of the applicable statute of limitations, and
the provision upon request, of Tax Returns, books, records (including
information regarding ownership and Tax basis of property), documentation and
other information relating to the Tax Returns, including accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Taxing Authorities;

(ii) executing any document that may be necessary or reasonably helpful in
connection with any Tax Contest, or the filing of a Tax Return or refund claim
by a member of the SnackCo Post-Distribution Group or the GroceryCo
Post-Distribution Group, including certification, to the best of a member’s
knowledge, of the accuracy and completeness of the information it has supplied;

(iii) taking any action (e.g., filing a Ruling request with the relevant Taxing
Authority or executing a power of attorney) that is reasonably necessary in
order to prepare, file, amend, or take any other action with respect to Tax
Returns;

(iv) determining the liability for and the amount of any Taxes, Residual
Indemnity Obligations, Specified Indemnity Obligations, or FIN 45 Indemnity
Obligations due or the right to and the amount of any refunds of Tax, Residual
TSA Receivables, Specified TSA Receivables, or FIN 45 TSA Receivables;

(v) for each Tax Return that includes any Pre-Distribution Period or any Tax
Return filed with respect to the year of the Distribution (including any
short-year Tax Returns), using the same Tax Return preparation software used to
file the SnackCo Consolidated Return Group’s consolidated U.S. Federal Income
Tax Return;

(vi) using best efforts to obtain any documentation that may be necessary or
reasonably helpful in connection with any of the foregoing;

(vii) using best efforts to calculate and determine any Tax Benefit or Tax
Detriment;

(viii) using best efforts to obtain any refund, credit, or other Tax Benefit
governed by Section 4.04 of this Agreement, including, for the avoidance of
doubt, filing a claim for a protective refund at the request of the other Party;

(ix) using best efforts to make the applicable Party’s (or member of its
Group’s) current or former directors, officers, employees, agents and facilities
available on a reasonable and mutually convenient basis in connection with the
foregoing matters;

 

24



--------------------------------------------------------------------------------

(x) coordinate in connection with entering into any advance pricing agreement
with respect to any jointly owned, controlled, or used intellectual property;

(xi) providing notice it is reasonably likely to carry back a Tax Attribute
under Section 4.01 of this Agreement; and

(xii) participating in regularly scheduled meetings between the Parties to
further the purposes of this Agreement.

(b) If a Party (or any member of its Group) fails to comply with any of its
obligations set forth in Section 10.01(a) of this Agreement upon reasonable
request and notice by the other Party, and such failure results in the
imposition of additional Taxes, the nonperforming Party shall be liable in full
for such additional Taxes.

(c) Unless otherwise provided, each Party shall bear its own costs and expenses
in complying with Section 10.01(a).

(d) Competent Authority Claims. Notwithstanding any other provision of this
Agreement, in the event that SnackCo (or a member of the SnackCo
Post-Distribution Group), on the one hand, or GroceryCo (or a member of the
GroceryCo Post-Distribution Group), on the other hand, has notice of a potential
adjustment that may result in a Tax Detriment to either Party (or a member of
their respect Group), the Parties shall cooperate (and shall cause the members
of its respective Group to cooperate) pursuant to this Section 10.01 to seek any
competent authority relief that may be available with respect to such potential
adjustment. Notwithstanding any other provision of this Agreement, (i) the
Parties shall jointly control and shall cooperate in the handling of any
competent authority claims and (ii) the Party that requests the other Party to
seek competent authority relief shall (A) be responsible for the preparation of
any required filings and (B) bear the cost associated with such filings.

(e) Upon the reasonable request of either Party, the Parties shall enter (and
shall cause the appropriate member(s) of its respective Group to enter) into a
written joint defense agreement in a form reasonably acceptable to both Parties
or take such other action as reasonably necessary to protect any privilege
(including, but not limited to, any privilege arising under or relating to the
attorney-client relationship, the accountant-client privilege, or any
work-product).

(f) In the event that the Butterfly Transactions fail to qualify for Canadian
Tax-Free Status, the Parties shall cooperate and provide reasonable assistance
(and shall cause the appropriate members of their Group to cooperate and provide
reasonable assistance) to minimize any adverse Tax consequences that may result
from such failure.

10.02 Retention of Records. A Party intending to dispose of documentation of
SnackCo (or any other member of the SnackCo Post-Distribution Group) or
GroceryCo (or any other member of the GroceryCo Post-Distribution Group),
including without limitation, books, records, Tax Returns and all supporting
schedules and information relating thereto (after the expiration of the
applicable statute of limitations), which relates to Tax Returns described in
Article III of this Agreement (to the extent it affects the Tax liability of
GroceryCo (or any other member of the GroceryCo Post-Distribution Group) or
SnackCo (or any other member of the

 

25



--------------------------------------------------------------------------------

SnackCo Post-Distribution Group)) shall provide written notice to the other
Party describing the documentation to be destroyed or disposed of at least sixty
days prior to taking such action. The other Party may arrange to take delivery
of the documentation described in the notice at its expense during the
succeeding sixty day period. The documentation described in the notice shall not
be disposed of prior to the end of the sixty day period without the affirmative
written consent of an officer of the notified Party.

10.03 Dispute Resolution. Any and all disputes between the Parties relating to
this Agreement, including the interpretation or application thereof, shall be
resolved through the procedures provided in Article VII of the Distribution
Agreement.

10.04 Changes in Law. Any reference to a provision of the Code or a law of
another jurisdiction shall include a reference to any applicable successor
provision or law. If, due to any change in applicable law or regulations or
their interpretation by any court of law or other governing body having
jurisdiction subsequent to the date of this Agreement, performance of any
provision of this Agreement or any transaction contemplated thereby shall become
unlawful, impracticable or impossible, the Parties hereto shall use their
commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
provision.

10.05 Confidentiality. Except as reasonably necessary to prepare any Tax Return
or contest any Tax Contest, each Party shall (and shall cause the members of its
respective Group to) hold and cause its (or any member of its Group’s)
directors, officers, employees, advisors and consultants to hold in strict
confidence, unless compelled to disclose by judicial or administrative process
or, in the opinion of its counsel, by other requirements of law, all information
(other than any such information relating solely to the business or affairs of
such Party or its Group) concerning the other Party (or any member of its Group)
hereto furnished to it by such other Party or its representatives pursuant to
this Agreement (except to the extent that such information can be shown to have
been (i) in the public domain through no fault of such Party (or any member of
its Group), (ii) later lawfully acquired from other sources not known to be
under a duty of confidentiality by the Party (or any member of its Group) to
which it was furnished or (iii) independently developed), and each Party shall
not (and shall cause the members of its Group not to) release or disclose such
information to any other Person, except its (or a member of its Group’s)
directors, officers, employees, auditors, attorneys, financial advisors, bankers
and other consultants who shall be advised of and agree to be bound by the
provisions of this Section 10.05. Each Party shall be deemed to have satisfied
its obligation to hold confidential information concerning or supplied by the
other Party if it exercises the same care as it takes to preserve
confidentiality for its own similar information.

10.06 Successors. This agreement shall be binding on and inure to the benefit of
any successor, by merger, acquisition of assets or otherwise, to any of the
Parties hereto (including, but not limited to, any successor of SnackCo or
GroceryCo succeeding to the tax attributes of such Party under Section 381 of
the Code), to the same extent as if such successor had been an original Party
hereto.

 

26



--------------------------------------------------------------------------------

10.07 Authorization, etc. Each of the Parties hereto hereby represents and
warrants that it has the power and authority to execute and deliver, and perform
its obligations under, this Agreement; that this Agreement has been duly
authorized by all necessary corporate action on the part of such Party; that
this Agreement constitutes a legal, valid and binding obligation of each such
Party; and that the execution, delivery and performance of this Agreement by
such Party does not contravene or conflict with any provision of law or of its
charter or bylaws or any agreement, instrument or order binding on such Party.

10.08 Notices. All notices, requests, and other communications to any Party
hereunder shall be in writing (including electronic mail and facsimile
transmission) and shall be given to:

If to SnackCo, to:

Kraft Foods Inc.

Three Parkway North

Deerfield, IL 60015

Attn: Vice President, Corporate Taxes

If to GroceryCo, to:

Kraft Foods Group, Inc.

Three Lakes Drive

Northfield, IL 60093

Attn: Senior Director, Corporate Tax

10.09 Entire Agreement. This Agreement contains the entire agreement among the
Parties hereto with respect to the subject matter hereof and supersedes any
prior tax sharing agreements, and such prior tax sharing agreements shall have
no further force and effect; provided, however, that regardless of whether this
Agreement specifically refers to any prior tax sharing agreement entered into by
the Parties, that payments already made and actions already taken pursuant to
any such prior tax sharing agreement shall be taken into account in determining
the respective rights and obligations of the Parties pursuant to this Agreement.
In addition, the provisions of any prior tax sharing agreement shall be taken
into account to the extent necessary for the implementation of this Agreement
but only if not inconsistent with the provisions of this Agreement. If and to
the extent that the provisions of this Agreement conflict with the Distribution
Agreement or any other agreement entered into in connection with the
Distribution, the provisions of this Agreement shall control.

10.10 Section Captions. Section captions used in this Agreement are for
convenience and reference only and shall not affect the construction of this
Agreement.

10.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (other than the laws regarding
choice of laws and conflicts of laws) as to all matters, including matters of
validity, construction, effect, performance and remedies; provided, however,
that the United States Arbitration Act, 9 U.S.C. §§ 1-16 (as may be amended from
time to time) shall govern the matters described in Section 10.03 of this
Agreement.

 

27



--------------------------------------------------------------------------------

10.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

10.13 References Include Group Members. Any reference to SnackCo, GroceryCo, or
the Parties shall be interpreted to include the members of each Party’s
respective Group as necessary to implement the intention of the Parties.

10.14 Waivers and Amendments. This Agreement shall not be waived, amended or
otherwise modified except in writing, duly executed by all of the Parties
hereto.

10.15 Effective Date. This Agreement shall be effective as of the Distribution
Date.

10.16 Termination. Unless otherwise terminated under Section 8.3 of the
Distribution Agreement, this Agreement shall remain in force and be binding so
long as the applicable period of assessments (including extensions) remains
unexpired for any Taxes contemplated by this Agreement.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

Kraft Foods Inc. By:   /s/ Gerhard Pleuhs  

 

  Name: Gerhard Pleuhs   Title:   Authorized Signatory Kraft Foods Group, Inc.
By:   /s/ Timothy R. McLevish  

 

  Name: Timothy R. McLevish   Title:   Authorized Signatory

 

29